DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 14 December 2020. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status
3. Claims 1-3, 7, 9, 10, 17-20, 22, 24, and 26-31 are pending and have been examined herein. 
Claim Objections
4. Claims 9, 10, 26 and 28 are objected to because of the following informalities:  Claim 9, and thereby dependent claims 10, 26 and 28, recite “is a at least” whereas the claims should recite “is at least.” Appropriate correction is required.	
	            New Claim Rejections - 35 USC § 112(a) – New Matter

5. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 26, 30 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in This is a New Matter rejection.
A. The disclosure as originally filed does not provide support for the amendment to claim 3 to recite that the ERBB2 inhibitor that is “targeted for the NRG1 portion” of the RBPMS-NRG1 fusion is the combination of trastuzumab and pertuzumab.
The original specification at para [0025] (paragraph numbering herein is with respect to the published application) teaches that “one or more active agents that target ERBB2, such as trastuzumab, pertuzumab.”  Thus, the specification teaches that trastuzumab and pertuzumab are inhibitors of ERBB2. However, the specification does not teach that trastuzumab and pertuzumab target NRG1. 
At para [0024] the specification states that:
“genomic aberration may comprise an NRG1 fusion such that one or more therapeutics targeted to NRG1, one or more binding partners of NRG1, and/or one or more upstream or downstream members of the NRG1-related signaling cascade. In some aspects, the targeted therapeutics may comprise one or more active agents (e.g., small molecule drugs, antibodies, biologics, etc.) that target EGFR/ERBB1, such as one or more of cetuximab, panitumumab, Sym004, MM-151, mAb 806, mAb 528, MEHD794A, gefitinib, erlotinib, lapatinib, afatinib, PD153035, AG1478, or any other agents that target EGFR. In additional aspects, the target therapeutics may comprise one or more active agents that target ERBB2, such as trastuzumab, pertuzumab,”

However, these teachings are not equivalent to teaching that trastuzumab and pertuzumab “target” – i.e., bind to or interact with – NRG1.
The response does not point to any particular teachings in the specification which provide support for this amendment and/or does not point to any particular teachings in the prior art that establish that it was well-known that trastuzumab and pertuzumab “target” the NRG1 portion of a RBPMS-NRG1 fusion event.

 “RBPMS-NRG1 fusion event is transcribed from an inter-chromosomal DNA translocation from a position in an interval from 30,362,00 base units to 30,402,000 base units to a position in an interval from 32,410,000 base units to 32,450,000 base units in chromosome 8 band p12 of reference assembly GRCh 37.62.”
The response does not clearly indicate where the specification provides support for this amendment.
The originally filed specification teaches the detection of a RBPMS-NRG1 gene fusion in a patient having a cholangiocarcinoma. Figure 2 shows a translocation between a fragment of chromosome 8 comprising RBPMS and NRG1 sequences, which, as argued by Applicant, occurs between exon 5 of RBPMS and exon 2 of NRG1, with RBPMS as the 5’ gene and NRG1 as the 3’ gene. The top of Figure 2 lists chromosome 8 “physical positions” of 30,329,527-30,421,412 above the RBPMS nucleotide sequences and 32,383,243 - 32,475,128 above the NRG1 nucleotide sequences. The information provided in Figure 2 and elsewhere in the specification does not provide support for the particular nucleotide positions of “30,362,00 base units to 30,402,000 base units” and “from 32,410,000 base units to 32,450,000 base units.”
In responding to the prior enablement rejection, the response states:
“It is evident from the known sequence of these exons that a fusion involving the 3’ end of RBPMS exon 5 and the 5’ of NRG1 exon 2 is in-frame, with the Tyrosine at position 133 encoded by the last nucleotide of RBPMS exon 5 and the Alanine at position 13 encoded by the first two nucleotides of NRG1 exon 2 being replaced by a Serine encoded in the gene fusion.”


If Applicant maintains that the originally filed disclosure provides support for this amendment, then Applicant should point to specific teachings which provide such support. 
Maintained Rejections - 35 USC § 112(a) – Written Description
  
6. Claims 1-3, 7, 9, 10, 17-20, 22, 24, and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
This rejection was previously presented in the Office action of 13 July 2020 and is maintained for the reasons set forth therein.
Response to Remarks:
	The response states “To improve clarity of the claims, Applicant has amended independent claims 9 and 17 to define the RBPMS-NRG1 fusion event.”

The response states: 
“Since Exons are non-coding regions, which position within the Exons that are fused does not change the coding of the tumor RNA. Varying lengths of the Exons result in a similar RBPMS-NRG1 fusion, which are predicted to produce the same fusion protein and have similar biological and clinical characteristics. To improve clarity of the claims, Applicant has amended independent claim 1 to better define the RBPMS-NRG1 fusion. In addition, Application has amended claim 26 to narrow the interval of bases for the translocation.”

First, the exons are the coding regions, rather than “non-coding regions.” Second, the location of the breakpoint in the exon does change the encoded RNA – i.e., it determines which nucleoti8des from RBPMS and which nucleotides from NRG1 are present in the fusion. An encoded fusion protein will have a different function depending on which portions of RBPMS and NRG1 are present in the fusion. For instance, for claims 9 and 17, the fusion may include only the final exon of RBPMS and NRG1 and then may not include functional domains that are important for selecting a therapy that is an ERBB2 inhibitor. Note that the specification states “[0022] The RBPMS-NRG1 fusion contains NRG1 as the 3-primer partner and retains its EGF-like domain that is essential for receptor interactions. Though not yet demonstrated for the RBPMS-NRG1 fusion, other NRG1 fusions that retain the EGF-like domain of NRG1 have been shown to activate HER2:HER3 signaling.” There is no requirement in claims 9 and 17 that the fusion includes the EGF-like domain of NRG1.
Further, a fusion between nucleotides (including any nucleotide in exon 5 of RBPMS and any nucleotide of exon 2 of NRG1, as encompassed by claim 1) that results in a frameshift or a nonsense mutation will significantly affect the encoded fusion protein and its functional activities.
	Again, the specification teaches the detection of only one RBPMS-NRG1 gene fusion that was present in one patient having advanced, treated refractory cholangiocarcinoma (see, e.g., Figure 2 and para [0050]).
Regarding claims 26, 30 and 31, these claims recite an “RBPMS-NRG1 fusion event is transcribed from an inter-chromosomal DNA translocation from a position in an interval from 30,362,00 base units to 30,402,000 base units to a position in an interval from 32,410,000 base units to 32,450,000 base units in chromosome 8 band p12 of reference assembly GRCh 37.62.” Accordingly, the claims encompass a fusion that occurs between any nucleotide within positions 30,362,000 base units to 30,402,000 and any nucleotide within positions 32,410,000 base units to 32,450,000 of chromosome 8 band p12. Thus, the claims still encompass a vast number of possible translocations that occur between any nucleotides in a 40,000bp region of the RBPMS gene and any nucleotide in a 40.000bp region of the NRG1 gene. However, the disclosure of single RBPMS-NRG1 gene fusion does not establish that Applicant was in possession of a representative number of the RBPMS-NRG1 gene fusions encompassed by the claims, and particularly RBPMS-NRG1 fusions that are predictive 
The response argues that the present application lists ERBB2 inhibitors. It is argued that “the present application illustrates enablement of ERBB2 inhibitors for successful treatment, as discussed in [0060] and FIGS 3-4. However, Applicant has amended independent claim 1 to state the ERBB2 inhibitor targets the NRG1 portion of the fusion, as supported in [0023].”
These arguments have been fully considered but are not persuasive. The rejection is not based on a premise that the specification does not teach a representative number of ERBB2 inhibitors.  Rather, the rejection was made on the fact that claim 1 previously required an ERBB2 inhibitor targeted for the RBPMS-NRG1 fusion. Claim 1 (and dependent claims 2, 3, 7, 24, 27 and 30) as amended now require that the ERBB2 inhibitor is targeted for the NRG1 portion of the RBPMS-NRG1 fusion. While the specification and prior art teach ERBB2 inhibitors, there is no showing that these known inhibitors target – i.e., bind or otherwise interact with – a portion of NRG1 that is involved in the RBPMS-NRG1 fusion. The specification (para [0024]) makes clear that the therapeutics required by the claims are intended to encompass “therapeutics targeted to NRG1, one or more binding partners of NRG1, and/or one or more upstream or downstream members of the NRG1-related signaling cascade.” The therapy that targets the NRG1 portion of the RBPMS-NRG1 fusion may be any type of therapy, including small molecule drugs, antibodies, biologics, antisense, aptamers etc. However, there is no disclosure in the specification of a representative number of 
The response argues that the case law cited at pages 8-10 of the prior Office action is directed only to methods of making and the claims are not directed to methods of making the RBPMS-NRG1 fusion.
These arguments are not persuasive because the claims do require detecting 
RBPMS-NRG1 fusion events to select an ERBB2 inhibitor therapy for a subject having cholangiocarcinoma. To perform the claimed methods, one must identify a RBPMS-NRG1 fusion that is indicative of a patient that can be treated with an ERBB2 inhibitor.  Thus, there is a requirement for Applicant to disclose a representative number of RBPMS-NRG1 fusions that are indicative of the effectiveness / selection of an ERBB2 inhibitor therapy. Further, the identity of the nucleotide sequences of the NRG1 gene involved in the RBPMS-NRG1 fusion is essential to claim 1 (and the claims that depend therefrom) in making a representative number of small molecules, proteins, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, nucleic acids for gene therapy, aptamers or enzymes that target the NRG1 portion of the RBPMS-NRG1 fusion and which also have the function of being an ERBB2 inhibitor. 
Maintained Claim Rejections - 35 USC § 112 - Enablement
7.   Claims 1-3, 7, 9, 10, 17-20, 22, 24, and 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Response to Remarks:
The response states “As is evident from FIG 2, the EFG-domain of NRG1 retained in the RBPMS-NRG1 fusion product which is essential for the reaction of the ERBB2 inhibitor and successful cancer therapy.”
However, Figure 2 exemplifies the single RBPMS-NRG1 detected in the present application. The claims are not limited to this RBPMS-NRG1 fusion. Claims 9, 10, 17-20, 22, 26, 28, 29 and 31 do not require that the RBPMS-NRG1 fusion product comprises the EGF-like domain of NRG1 or the nucleotides encoding for the EGF-like domain of NRG1. While claims 1-3, 7, 24, 27 and 30 recite that the fusion includes NRG1 sequences beginning at a sequence within exon 2, the claims do not require that the fusion event results in an encoded product that contains a functional EGF-like domain of NRG1. The fusion event may result in a frameshift mutation or a nonsense mutation such that the RBPMS-NRG1 fusion does not encode for a protein with a functional EGF-like domain. 
The response states “Of course, the present application shed little guidance as to the critical portions of RBPMS and NRG1 that must be present in the encoded fusion product to alter response of a patient to an ERBB2 inhibitor. Changing the fusion product to alter the response of a patient to an ERBB2 inhibitor is not the claimed subject matter.”
However, it is unclear as to how this comment relates to the rejection at hand. The rejection is not based on a concept of changing a fusion product.

“the present application lists a group of ERBB2 inhibitors in [0023], Furthermore, the present application illustrates enablement of ERBB2 inhibitors for successful treatment, as discussed in [0060] and FIGS 3-4. However, Applicant has amended independent claim 1 to state the ERBB2 inhibitor targets the NRG1 portion of the fusion, as supported in [0023], As to the Office Action rambling in pages 17-20 about ERBB2 inhibitors and case law...it is irrelevant and not on point to the present application. Without a question the use of ERBB2 inhibitors on the RBPMS-NRG1 fusion product is enabled and described in the present application.”

Applicant’s opinion of the Office action is noted.
The response does not address the rejection at hand. The rejection is not based on a premise that ERBB2 inhibitors per se were not known in the prior art. 
The rejection (beginning at p. 17) in fact states:
“Claims 1-4, 6, 7, and 24 also require administering an ERBB2 inhibitors that targets the RBPMS-NRG1 fusion to cancer patients having the RBPMS-NRG1 fusion to thereby treat the patient having cancer. While inhibitors of ERBB2 are known in the prior art, the specification does not identify any ERBB2 inhibitors, therein or in the prior art, which target the RBPMS-NRG1 fusion.”
Thus, the rejection acknowledged that ERBB2 inhibitors per se were known in the prior art and the rejection was made on the basis that the specification does not teach how to make and use a representative number of ERBB2 inhibitors that target the RBPMS-NRG1 fusion. Note that this aspect of the rejection was not applied to each of the claims (i.e., the claims that required an ERBB2 inhibitor per se), but only to the claims that recited an ERBB2 inhibitor that targets the RBPMS-NRG1 fusion.
While claims 1-3, 7, and 24 (and new claims 27 and 30) were amended in the reply of 12/14/20 to recite that the ERBB2 inhibitor targets the NRG1 portion of the RBPMS-NRG1 fusion, the discussion at pages 17-20 of the Office action of 7/13/20 
The rejection is maintained for the reasons of record. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634